EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dana L. Tangren on 9 September 2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
23. (currently amended) A method for separating a biological, the method comprising: dispensing a liquid suspension disposed within a fermenter or bioreactor and comprised of cells or microorganisms through a manifold and into a compartment of each of a plurality of bag assemblies that are each fluid coupled with the manifold, each of the plurality of bag assemblies comprising a collapsible bag comprised of one or more sheets of flexible film; separating the manifold from the fermenter or bioreactor; placing each of the plurality of bag assemblies fluid coupled with the manifold into a corresponding separate cavity of a rotor of a centrifuge; and activating the centrifuge so that the liquid suspension within the compartment of each of the plurality of bag assemblies fluid coupled with the manifold separates into a pellet comprised of the cells or microorganisms and a liquid supernatant.
33. (currently amended) A method for separating a biological suspension, the method comprising: dispensing a liquid suspension comprised of cells or microorganisms into a sterile compartment of a first bag assembly, the first bag assembly comprising a collapsible bag comprised of one or more sheets of flexible film; rotating the first bag assembly using a centrifuge so that the liquid suspension separates within the compartment into a pellet comprised of the cells or microorganisms and a liquid supernatant; 7Serial No. 16/289,296transferring at least a portion of the liquid supernatant from the compartment of the first bag assembly into a separate container through a pathway while the pellet is retained within the compartment of the first bag assembly; dispensing a liquid into the compartment of the first bag assembly after transferring the at least a portion of the liquid supernatant from the compartment; mixing the liquid with the pellet to form a secondary suspension; rotating the first bag assembly containing the secondary suspension using a centrifuge to separate the secondary suspension into a secondary pellet and a secondary supernatant; and transferring at least a portion of the secondary supernatant from the compartment of the first bag assembly into a further separate container while the secondary pellet is retained within the compartment of the first bag assembly.
*  *  *
The above changes were made to define claim 23 over prior art and to distinguish the two separate containers in claim 33. Support for amendment to claim 23 is shown in at least Fig. 39 in the specification of the original disclosure filed on 28 February 2019.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to incorporate allowable subject matter of claim 7. Furthermore, the amendment proposed by Applicant and entered through this examiner’s amendment defines claim 23 over newly found reference (Dillon et al., U.S. Patent No. 4,915,847). The application is thus in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774